Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview via telephone with Applicant’s attorney John Harrop on 12/23/2021.
The following claims in the application have been amended as follows: 
Claims 18-30 have been cancelled.
Allowable Subject Matter
Claims 1-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims of the instant application is the inclusion of receiving a request from an external device to provide the representation and the test sample data to the external device, the request identifying the external device; and control the health safety kiosk to provide the test sample result and the representation to the external device as in Claims 1 and 13. The limitations read in light of the specification require the request to provide the representation of a biometric sample as well as test sample data which 

Beecham (US Patent 5,876,926) teaches a health safety kiosk, storing user profiles with a representation of biometric sample data for identifying the user, receiving test sample of the user and storing the test sample data and results, receiving a request for user test results and providing the test sample results for display.
Balwani (US 2016/0292393 A1) teaches the kiosk includes a test sample station for collecting a test sample from a user, analyzing the test sample.
Neuvonen (US 2014/0081657 A1) teaches requesting and receiving biometric sample data and test result data from an external device.

However, the references do not teach or discloses receiving a request from an external device to provide the representation and the test sample data to the external device, the request identifying the external device; and control the health safety kiosk to provide the test sample result and the representation to the external device as in Claims 1 and 13, based on the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/EVANGELINE BARR/Primary Examiner, Art Unit 3626